 SUCESION J. SERRALLES547In our opinion, the Employer, by its conduct in this proceeding,exceeded the bounds of neutrality imposed by the statute and therebyunlawfully intruded upon its employees' rights independently to filea decertification petition with the Board.The Employer's attorneyadvised the employees as to their rights in decertification proceedings,supplied the Petitioner with the decertification forms, filed the petitionwith the Board, 'and recommended another attorney only after thehearing officer made it clear that an attorney cannot represent both theEmployer and the decertification petitioners. In addition, the plantsuperintendent permitted the decertification petition to be circulatedon company time and property and also permitted the attorney forthe decertification petitioners to interview each employee privately atthe plant on company time, while refusing permission to the Union'srepresentative to have access to employees on company property.Although the Board has held that certain types of assistance do notnecessarily invalidate a decertification petition,' in view of the fore-going and the entire record in this proceeding, we are convinced thatthe Employer improperly assisted the Petitioner in filing the decertifi-cation petition and that the rights of the employees to file decertifica-tion petitions under Section 9 (c) (1) (A) have been therebyabridged .5Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]+ SeeBelden Brick Company,114 NLRB 52;Clackamas Logging Company,113 NLRB229..BondStores, Inc.,116 NLRB 1929;(told Bond, Inc.,107 NLRB 1059, 1060.Sucesion J. Serralles,Central Mercedita,Inc., and Porto RicoAmerican Sugar Refinery,Inc.andUnion de Trabajadores deMuelles y Ramas Anexas de Ponce,P. R., Local 1903, IBL-AFL-CIO, Petitioner.Case No. 24-RC-1012. July 8, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, the parties stipulated that the transcript in Case No.24-RC-974 shall constitute the entire record in this proceeding.Thehearing officer's rulingsmade at the hearing in Case No. 24-RC-974are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto.a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in thiscase,the Board finds:1.The Employersare engaged in commercewithin the meaning ofthe Act.118 NLRB No. 63. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a separate unit of electricalshop, railway, and maintenance-of-way employees.The Employerand the Intervenor, Union de Trabajadores de Factoria, Refineria yRamas Anexas de la Industrial Azucarera, Inc., contend that theelectric shop employees should be included in the larger productionand maintenance unit of mill employees and that the railway andmaintenance-of-way employees should be excluded from any unit asagricultural laborers.The Employers operate extensive sugar plantations, a sugar milland a sugar refinery. The same interests control all three aspects ofthe Employers' operations. In 1951 the Board found that the unitwhich the Petitioner seeks to represent could be appropriate anddirected a separate election in that group.'Following an election wonby the Petitioner's predecessor, the Board found the unit appropriateand certified the winning union. Thereafter, the Employer and thatunion entered into collective-bargaining contracts for employees inthe certified unit .2In view of the Board's previous decision, the certification and thesubsequent bargaining history, we find that a unit of electrical shopand railroad and maintenance-of-way employees who are not agricul-tural laborers may be appropriate.On the other hand, as the Boardhas previously indicated, they may also be included in the larger unitnow represented by the Intervenor. In these circumstances, we shallnot make a unit determination until we have first ascertained thedesires of the employees involved.The Employers have two railroad systems. One of 26-inch gauge islocated on the Employers' sugar plantations adjacent to the mill andrefinery and is used exclusively for carrying the Employers' ownharvested cane to the mill area.Workers on this railroad system,including those engaged in maintenance, spend all their time on theplantation lands.We find that, under the Supreme Court's holdingin theWaialuacase,' the workers on the plantation railroad systemare "agricultural laborers" and hence excluded from the definition ofemployee contained in Section 2 (3) of the Act.We shall thereforeexclude them from the voting group.IAsoc-iacion Cooperativa Lafayette,94 NLRB 911.2 In 1953 the Employers signed two separate contracts for employees in this certifiedunit,one covering employees on the plantation railway system and the other for the elec-trical shop employees and railway workers on the 1-meter gauge railway system locatedwithin the mill area.13faneja v.Waialua AgriculturalCo., 349 U. S.254.Accord:Olaa Sugar Company,Limited,114 NLRB 670;ClintonFoods,Inc.,108 NLRB 85. SUCESION J. SERRALLES549The second railroad system is of 1-meter gauge and is located inthemillarea.Through the close of the 1956 grinding season, theyard railroad was used to haul freight cars loaded with cut canefrom the terminus of a publicly owned railroad to the mill for grind-ing.Most of this cane came from the fields of independent farmers.The yard railroad employees were supervised by the mill's civil engi-neer, were carried on the mill payroll and received pay and otherbenefits different from those accorded to the plantation railroadworkers.The Employers conceded that under this method of oper-ation, the yard railroad workers were employees within the meaningof the Act.However, they contend that the public railroad system isin bankruptcy and has ceased to operate, that henceforward no canewill be received at the mill over the public railroad, and that theyard railroad will no longer be used to haul cane from the railroadterminus to the mill. In the future, the Employers assert, the yardrailroad will be used only for hauling and storing the Employers'own cane and its workers will be transferred to the agricultural pay-roll.The precise nature of the duties to be performed by the yardrailroad employees in the future is too unclear at the present time toenable the Board to make a determination as to whether they are orwill be "agricultural laborers."Accordingly, we shall permit themto vote subject to challenge and a later determination, if necessary,of their status.We shall direct an election by secret ballot in the following votinggroupAll electrical shop employees at the Employers' mill inMercedita, Puerto Rico, excluding office clerical employees, guards,professional employees and supervisors as defined in the Act.If a majority of employees in the voting group vote for the Peti-tioner they will be taken to have indicated their desire to constitutea separate appropriate unit, and the Regional Director is instructedto issue a certification of representatives to the Petitioner for theunit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for the purposes of collec-tive bargaining. If a majority vote for the Intervenor, they will betaken to have indicated their desire to be included in the broader unitrepresented by the Intervenor, and the Regional Director is instructedto issue a certification of results indicating that the employees in thevoting group described in paragraph numbered 4, are to be deemedpart of the broader unit and the Intervenor is authorized to bargainfor them as part of such unit.[Text of Direction of Election omitted from publication.]*As previously stated, yard railroad employees will be permitted to vote subject tochallenge and a later determination,if necessary,as to whether they are included in theunit.